Citation Nr: 1717340	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  14-42 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1955 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that denied service connection for sleep apnea, to include as secondary to service-connected sinusitis.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's obstructive sleep apnea was not incurred in and is not otherwise related to his active service, nor was it caused by or aggravated by his service-connected sinusitis.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A VCAA notice was mailed to the Veteran in February 2013, and he returned the notice acknowledgement that same month.

II.  Sleep Apnea

The Veteran contends that his sleep apnea is caused by his service-connected sinusitis.  The Board, however, will consider all theories of entitlement, to include direct service connection on appellate review.  After a thorough review of the evidence, the Board finds that the Veteran's sleep apnea did not manifest during, or as a result of, active military service, nor was it aggravated or caused by a service-connected disability.

Relevant Laws and Regulations

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2016); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran's service treatment records are silent as to complaints of sleep impairment throughout service.  The Veteran repeatedly denied frequent trouble sleeping during periodic medical reviews, including examinations In December 1965 and March 1978.  His records indicate a number of recurring health issues, demonstrating his willingness to seek care in service for medical concerns.

In April 2009, the Veteran underwent surgery for a nasal airway obstruction and tip ptosis.  An open revision septorhinoplasty, nasal lift, and bilateral turbinoplasty were performed with no complications.  The Veteran has a history of previous nose surgeries to open passages, as well as had his tonsils removed. 

Based upon the record, the first indication of sleep apnea occurred in July 2009, though one medical record notes a sleep study in 1988 with no subsequent diagnosis of sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea in October 2009 after a sleep study.

In a March 2013 VA examination, the Veteran stated that he believed his sleep apnea to be related to his nose surgery in 2009, as he was diagnosed soon thereafter.  The examiner, however, concluded that his sleep apnea was less likely than not proximately due to the Veteran's sinusitis as the obstructions that cause obstructive sleep apnea are physically located below the nasal passages.  As such, sinusitis or surgery on the sinuses is in a different region than that of the obstructions involved in obstructive sleep apnea. 

Analysis

At the outset, the Board notes the record shows the Veteran has a present disability of sleep apnea.  As such, the remaining question is whether the sleep apnea was caused or aggravated by service; or, in the alternative, whether it was caused or aggravated by a service-connected disability.  

In regards to direct service connection, whether it was caused or aggravated by service, the competent evidence of record does not support a finding of an in-service incurrence or event causing the Veteran's sleep apnea.  Indeed, sleep apnea was not diagnosed until October 2009 with symptoms noted in July 2009, over 20 years after service.  Significantly, the Veteran underwent a sleep study in 1988 that did not diagnose sleep apnea.  Furthermore, the Veteran does not contend that his sleep apnea began during service or at any time prior to 2009.  The competent evidence of record is clear that prior to 2009, he did not suffer from sleep apnea.  

As to whether the service-connected sinusitis and sinus surgeries caused sleep apnea, the competent medical evidence of record does not show such a connection.  Indeed, the March 2013 examiner concluded that the Veteran's sleep apnea was not caused by his sinusitis.  Rather, the examiner highlighted the different locations of each condition's complications, the sinusitis in the nasal cavity, and the obstructive sleep apnea below the sinuses.  This opinion is competent, and it is the only medical opinion of record regarding this matter.  As such, the Board places great probative value on the opinion and finds that service connection on a secondary basis is not warranted.  

The Board acknowledges the Veteran believes his obstructive sleep apnea was caused by his existing service-connected sinusitis.  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  The etiology of sleep apnea is a complex medical determination, and the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A competent, credible medical opinion determined that the etiology of the Veteran's sleep apnea is unrelated to his sinusitis.  Instead, the examiner distinguished between the two physiological regions of the body that cause each separate condition.  To the extent that the Veteran might have been competent to provide such a diagnosis, the reasoned conclusion of a medical professional outweighs his opinion in probative worth.  The medical professional has specific expertise, training, education, and experience that the Veteran, as a layperson, is not shown to have.

Although the Board has carefully considered the Veteran's lay contentions of record suggesting that his sleep apnea is related to his service-connected sinusitis, the Board ultimately affords the objective medical evidence of record greater probative weight than the lay opinion.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for sleep apnea must be denied.


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


